Order entered January 25, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01468-CV

                              JOSETTE HARVEY, Appellant

                                             V.

        GS SHADOWS, LP, ROC II TX, SHADOWS OF COTTONWOOD, LLC,
        GREYSTAR ASSOCIATES VII, LLC AND GREP SOUTH, LP, Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-15-10616

                                         ORDER
       Before the Court are appellant’s January 7, 2019 “motion for extension of time to allow

court reporter time to provide [her and this Court] a copy of trial transcript” and “motion to

support appeal without transcript.” By opinion and judgment issued on this date, we dismissed

this appeal for want jurisdiction. Accordingly, we DENY appellant’s motions as moot.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE